Exhibit 10.1 April 28, 2017 SOFTWARE LICENCE AGREEMENT between FINGER MOTION COMPANY LIMITED (as " Licensor ") and PROPERTY MANAGEMENT CORPORATION OF AMERICA (as “ Licensee ") TABLE OF CONTENTS 1. DEFINITIONS AND INTERPRETATION 1 2. LICENSE GRANTED 3 3. Protection of INTELLECTUAL PROPERTY RIGHTS 4 4. LICENSEE's OBLIGATIONS 4 5. FEES 6 6. warranties 6 7. TERMINATION and default 7 8. FORCE MAJEURE 7 9. COSTS 8 CONFIDENTIALITY 8 GOVERNING LAW AND DISPUTE RESOLUTION 8 NOTICES 9 MISCELLANEOUS 9 SCHEDULE I: DETAILS OF INTELLECTUAL PROPERTY RIGHTS 12 SCHEDULE II: LICENCE FEES 13 SOFTWARE LICENCE AGREEMENT THIS SOFTWARE LICENCE AGREEMENT (this " Agreement ") is made on April 28, 2017: BETWEEN : FINGER MOTION COMPANY LIMITED , a private limited company incorporated under the laws of Hong Kong (" Licensor "); and PROPERTY MANAGEMENT CORPORATION OF AMERICA , a corporation organised and existing under the laws of Delaware (" Licensee "). (The Licensor and the Licensee shall be individually referred to as a " Party " and collectively referred to as the " Parties ", as the context may require). WHEREAS: A. The Licensor owns certain software related to several computer games, more specifically described in Schedule I (the “ Intellectual Property Rights ”, in particular the computer software programs and applications, owned by the Licensor shall hereinafter be referred to as the " Technology "). B. The Licensor has agreed to license to the Licensee the relevant Intellectual Property Rights in respect of the Technology to enable the Licensee to conduct the Business in the Territory on the terms and conditions set out below. NOW IT IS HEREBY AGREED as follows: 1. DEFINITIONS AND INTERPRETATION In this Agreement, the following terms, to the extent not inconsistent with the context thereof, shall have the meanings assigned to them herein below: " Affiliate " means with respect to any Person, any other Person that, directly or indirectly, through one or more intermediaries, Controls or is Controlled by or is under common Control with the first Person, and shall include a relative of such Person; " Business " means the deployment, utilisation, marketing and sale of the Technology and all associated activities thereto; " Business Day " shall mean a day other than a Saturday or Sunday or public holiday and on which commercial banks are open for business in Hong Kong; " Control " shall mean the power to direct the management or policies of any Person, whether through the ownership of over fifty per cent. (50%) of the voting power of such Person, through the power to appoint, remove or control the appointment or removal of more than half of the Board of Directors or similar governing body of such entity, through contractual arrangements, voting trust, dominant influence or otherwise. The expressions " Change of Control
